                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ETTA CALHOUN, SHERRY PORTER,                 )
and CYNTHIA GRAY, on behalf of               )
themselves and all other persons similarly   )
situated,                                    )
                                             )
                      Plaintiffs,            )       Civil Action No. 18-1022
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )       Magistrate Judge Patricia L. Dodge
INVENTION SUBMISSION                         )
CORPORATION d/b/a INVENTHELP,                )
et. al.,                                     )
                Defendants.                  )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On January 16, 2020, the Magistrate Judge issued a Report (Doc. 78) recommending that

Defendants’ Motion to Dismiss Counts I, II and III of Plaintiffs’ Second Amended Complaint

Under FRCP 12(b)(6) and Motion to Strike Class Allegations (Doc. 65) be (1) granted only with

respect to the AIPA-disclosure omission claims in Count I and otherwise denied; (2) granted

with respect to Counts II and III of the Second Amended Complaint; (3) granted with respect to

the claims asserted against Robert J. Susa in Count VI and denied with respect to the claims

asserted against him in Counts I, IV and V; and (4) denied with respect to the motion to strike the

class allegations. Service of the Report and Recommendation (“R&R”) was made on the parties,

and both parties have filed Objections and Responses to Objections. See Docs. 92, 93, 94 and

95.
       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections and Responses thereto, the following Order is

entered: Defendants’ Motion to Dismiss is GRANTED (1) only with respect to the AIPA-

disclosure omission claims in Count I; (2) with respect to Counts II and III of the Second

Amended Complaint; and (3) with respect to the claims asserted against Robert J. Susa in Count

VI. Plaintiffs’ claims with respect to the AIPA-disclosure omission claims at Count I, Counts II

and III in their entirety, and Count VI against Defendant Robert J. Susa are DISMISSED WITH

PREJUDICE; and the R&R is adopted as the Opinion of the District Court.



       IT IS SO ORDERED.



March 25, 2020                                       s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge


cc (via ECF email notification):

All Counsel of Record




                                                2
